DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Claim 1 recites, inter alia, in a second constant current charging stage of a constant
current charging process, output constant current to a cell, for performing constant current
charging on the cell through a normal charging channel between the first output end and the cell,
wherein the constant current charging process further comprises a first constant current charging
stage, wherein in the first constant current charging stage, a fast charging channel between a
power supply device and the cell is configured to perform constant current charging on the cell
before performing the constant current charging on the cell via the normal charging channel,
wherein the fast charging channel is capable of performing direct charging on the cell by using
an input current provided by the power supply device, and wherein a charging current of the
constant current charging on the fast charging channel is greater than a charging current of the
constant current charging on the normal charging channel. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill
in the art to modify the art of record to meet the above limitation.
Claim 6 recites, inter alia, and a fast charging channel, wherein the constant current
charging process further comprises a first constant current charging stage, wherein in the first
constant current charging stage, a fast charging channel between a power supply device and the
cell is configured to perform constant current charging on the cell before performing the constant
current charging on the cell via the normal charging channel, wherein the fast charging channel
is capable of performing direct charging on the cell by using an input current provided by the
power supply device, and wherein a charging current of the constant current charging on the fast
charging channel is greater than a charging current of the constant current charging on the
normal charging channel. The above limitation is not disclosed, taught, or suggested in the art of
record, nor would it have been obvious to one of ordinary skill in the art to modify the art of
record to meet the above limitation.
Claim 8 recites, inter alia, a normal charging channel between a first output end of a
charging management circuit and the cell, wherein the constant current charging process further
comprises a first constant current charging stage; supplying power to a load without drawing the
power from a current entering into the cell; and stopping the constant current charging when a
voltage across both ends of the cell reaches a constant current charging cut-off voltage of the
constant current charging, wherein the constant current charging cut-off voltage is greater than a
rated voltage of the cell, and is configured such that an actual voltage of the cell is not
overvoltage in the constant current charging; and in the first constant current charging stage,
performing constant current charging on the cell via a fast charging channel between a power
supply device and the cell before performing the constant current charging on the cell via the normal charging channel, wherein the fast charging channel is capable of performing direct
charging on the cell by using an input current provided by the power supply device, and wherein
a charging current of the constant current charging on the fast charging channel is greater than a
charging current of the constant current charging on the normal charging channel. The above
limitation is not disclosed, taught, or suggested in the art of record, nor would it have been
obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Odaohhara (US 2009/0027013) discloses in figure 1A, a DC power supply (11) supply
power to the load (13) and the rechargeable battery (15); charging power is supplied to the
rechargeable battery in the normal path through battery charger (17); and in fast charging path
directly from the DC power supply source [see ¶0016-0017].
Jung (US 2017/0126023) discloses fast charging and normal charging [see figure 9 and also
[0105-0109].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859